In a proceeding to validate petitions designating petitioners herein as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 6th Election District of the 14th Assembly District of the County of Nassau, and for incidental relief, petitioners appeal from an order of the Supreme Court, Nassau County, entered June 4, 1969, which denied the application and dismissed the petition in the proceeding. Order affirmed, without costs. In our opinion, respondent Elovieh had standing to object to the petitions for the reasons stated in Matter of Elovich v. Meisser (32 A D 2d 795). However, the 11 valid signatures on the Gaines set of petitions cannot be added to the 26 valid signatures on the Gaines and Shapiro set of petitions because the petitions for Gaines are not consecutively numbered. Since 28 valid signatures were required to nominate a candidate for member of the Democratic County Committee from the 6th Election District of the 14th Assembly District, the petitions of neither candidate are valid. Hopkins, Benjamin and Martuscello, JJ., concur. Beldoek, P. J., and Rabin, J., dissent and vote to reverse the order and grant the petition, with the following memorandum: In our opinion, Elovieh had no standing to object to the designating petitions (see dissenting memorandum in Matter of Elovich v. Meisser, 32 A D 2d 795).